Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite in calling for “processing an unfinished lens member for manufacturing an optical lens” at lines 1-2 when there are no processing or manufacturing steps additionally recited.  The body of claim 16 calls for a number of providing and determining steps, yet it is unclear exactly why these parameters are being provided or determined since there is no processing or manufacturing step actually performed on the lens member to form the optical lens.  Additionally, it is not clear how any of the providing and determining steps are associated with the actual processing and/or manufacturing.  Applicant needs to amend claim 16 to recite how the instant steps are actually being employed in a manufacturing method.  At lines 12 and 16 of claim 16, the difference between “an optical function” and “an optical lens parameter” needs to be clarified since it would appear that these parameters would be similar or even the same.  Claim 16, line 8, “providing an unfinished optical lens member data” does not make grammatical sense; it would appear the term “data” in this recitation should be deleted.  Claim 16, line 18, --the—should be inserted before “position”.  Also, “a” as the last word of line 18 should be –the—since the second reference system has already been recited.  Also, at line 18 of claim 16, applicant has already recited first and second reference systems and it is unclear what relation the “reference system” set forth at line 18 has to the previously claimed reference systems.  It is further unclear what relationship any of the dependent claims have to an actual processing or manufacturing method.  Hence, it is simply not clear from the instant claims exactly what how the individual steps are related to each other and what actual method is being performed.  
2.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742